Citation Nr: 0902071	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  06-18 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1952 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The service connection claim for bilateral hearing loss will 
be reopened on the basis of new and material evidence 
received, and this issue will be remanded for additional 
development via the Appeals Management Center (AMC), in 
Washington, DC.  The service connection claim for tinnitus 
will be deferred pending the outcome of this development 
because that claim is very closely associated on a factual 
basis with the service connection claim for hearing loss.


FINDINGS OF FACT

1.  Entitlement to service connection for congenital atresia 
of the external ear canals for both ears, and associated 
hearing loss, was denied in prior final and unappealed rating 
decisions of September 1953 and July 1980.  

2.  A September 2007 statement from a private physician 
relating current hearing loss to incidents of service is new 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for bilateral hearing 
loss is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claims.  Because this 
decision will reopen the claim and remand for further 
development, the Board will not discuss VCAA compliance at 
this time.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis:  At both preinduction examination in April 1952 and 
enlistment examination in September 1952, both the veteran's 
ears and hearing were noted to be normal (although testing 
was only by spoken and whispered voice).  The Board notes 
that in the accompanying reports of medical history completed 
by the veteran himself, however, he positively endorsed ear 
trouble and running ears at the time of the April 1952 
preinduction examination, and he positively endorsed ear 
trouble and chronic or frequent colds at the time of the 
September 1952 enlistment examination.  

Shortly after induction the veteran was hospitalized in 
October 1952 because of a cold.  There was no mention of ear 
problems at this time, although when later hospitalized, the 
veteran stated that his ears ran while he was initially 
hospitalized.  Several months later he was again hospitalized 
in January 1953 for otitis media.  His ears were treated and 
he was discharged.  

He was again hospitalized in June 1953 for otitis media, and 
examination of the ears at this time revealed bony atresia of 
both external ear canals.  The veteran was referred to a 
Board of Survey (now called a Medical Evaluation Board - MEB) 
in July 1953, and at this time the veteran reported having 
difficulty hearing as long as he could remember, and that 
while in school he sat in the front of the room to hear.  It 
was the opinion of the examining otolaryngologist and Survey 
Board that the entry made in the veteran's health record at 
enlistment was in error, that the condition of a bony atresia 
of both ears was of a congenital nature that existed prior to 
enlistment and that it had not been aggravated during 
service, and the veteran was medically separated for this 
reason.  

The Board notes that hearing testing conducted at the time of 
the Board of Survey revealed that spoken voice for each ear 
was normal, but hearing by whispered voice was reduced and 
not normal.  Audiometric examinations were not in use by the 
military at this time.  

The veteran's initial claim was denied as a constitutional or 
developmental abnormality, not considered a disability by VA 
law and regulation in September 1953.  The veteran was 
advised of this denial and his appellate rights and he did 
not appeal and this decision became final.  The veteran's 
subsequently attempted to reopen this claim in May 1980 and 
was informed by the RO that he would have to submit new and 
material evidence which clearly showed that the condition was 
aggravated during service.  The veteran did not respond, and 
this claim was abandoned, and became final.

The veteran again filed to reopen a claim for service 
connection for bilateral hearing loss, and a new claim for 
service connection for tinnitus in August 2003.  During the 
pendency of the appeal, he was provided a VA examination by 
an ear specialist and an audiometric examination which each 
included opinions negative to his claim.  

However, the veteran submitted the September 2007 statement 
of a private physician (noted to be a retired US Navy flight 
surgeon) which, based solely on the veteran's own reported 
history and with no apparent access to or review of the 
veteran's clinical record during service and thereafter, 
attributed the veteran's current hearing loss to episodes of 
otitis media during military service.  For new and material 
purposes only, VA is required to accept the credibility or 
truth of assertions made in support of a claim to reopen.  
Without attempting to challenge the clinical competence of 
this private medical statement based upon its factual basis, 
the Board must find that this is new and material evidence 
because it is both new, and it certainly supports the 
veteran's claim.  Accordingly, the claim must be reopened.


ORDER

New and material evidence having been received to reopen a 
claim for service connection for bilateral hearing loss, the 
claim for service connection for bilateral hearing loss is 
reopened, and the appeal is granted to that extent.


REMAND

When the Board remanded the appeal in July 2007, it requested 
an examination with clinical opinions addressing the question 
of whether the veteran's disability was incurred during or 
preexisted service, but did not adequately request opinions 
with respect to aggravation of a preexisting condition.  With 
the exception of the September 2007 statement by the 
veteran's private physician, every single clinical opinion 
from service forward notes the existence of the veteran's 
congenital defect, and concludes that it clearly existed 
prior to service.  However, neither the September 2007 VA 
examination reports by an otolaryngologist or audiologist 
include any opinion or discussion with respect to the 
question of aggravation.  Accordingly, the case will be 
remanded for an addendum opinion to be provided by each VA 
examiner.  

The case is REMANDED for the following action:

1.  The Board finds that multiple VCAA 
notice on file and the discussion 
included in this remand constitute 
adequate VCAA notice with respect to the 
issues remaining on appeal.  Nonetheless, 
the RO should notify the veteran that the 
evidence necessary to substantiate his 
claim would be evidence tending to show 
that his preexisting congenital defect of 
bony atresia of both ears which has 
resulted in a conductive hearing loss 
throughout the veteran's lifetime was 
increased in severity beyond ordinary 
progress (aggravated) during military 
service, and also evidence that this 
aggravation during service or other 
incidents of service resulted in the 
onset of recurrent tinnitus years after 
service separation.  Obviously, this 
would have to be competent clinical 
evidence.  

2.  The veteran's claims folder should be 
referred back to the VA otolaryngologist 
(either MB or JAF) and the VA audiologist 
(AJR) who each examined the veteran in 
September 2007.  Because the addendum 
opinions necessary do not require current 
VA examination beyond that which has 
already been conducted, there is no need 
for the veteran to be seen again by 
either the doctor or the audiologist.  As 
these health care providers appear to be 
collocated at the same VA medical center, 
if these individuals can concur in a 
single co-authored opinion that would be 
satisfactory to the Board.  If they 
cannot, each should provide a separate 
addendum opinion in response to the 
following questions.  

Each is requested to provide a discussion 
about the nature, origin and onset of 
bony atresia of the ear canals in 
general, and how this defect resulted in 
a conductive hearing loss for the 
veteran.  Each examiner is requested to 
carefully review all of the clinical 
evidence on file and to produce an 
opinion as to whether or not the 
veteran's bony atresia was aggravated 
(and for VA purposes this specifically 
means increased in severity beyond 
ordinary progress) during the veteran's 
military service from October 1952 to 
June 1953.  The evidence on file does 
reveal that the veteran had otitis media 
during service, so the question presented 
is whether otitis media during service 
acted as a superimposed disease which 
increased the severity of atresia and/or 
hearing loss during service beyond 
ordinary progress.  A complete statement 
of reasons and bases explaining the 
interrelationship of atresia, otitis 
media, and hearing loss during service is 
essential.  Each examiner should also 
provide an opinion with respect to the 
most likely time of onset of claimed 
tinnitus, and whether the veteran's 
tinnitus is causally related to incidents 
of service.  Finally, each examiner is 
also requested to include an additional 
comment with respect to the private 
medical statement of September 2007 
(authored by JAE).  Each examiner is 
requested to agree or disagree with this 
statement, with a statement of reasons 
and bases for such agreement or 
disagreement.  

3.  After completing the above 
development, the RO should initially 
review the addendum medical opinion or 
opinions provided by the VA doctor and 
audiologist for completeness, and if they 
do not satisfactorily answer the 
questions posed above, they should be 
returned for corrective action.  
Thereafter, the RO should again address 
the veteran's claims for service 
connection.  If any decision is not to 
the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


